[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 97-1504

NORMA ELLIS AND RICHARD ELLIS,

Plaintiffs, Appellants,

v.

QUINCY SAVINGS BANK, A/K/A CITIZENS BANK, ET AL.,

Defendants, Appellees.

MARTIN HODAS,
Plaintiff, Appellee.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW HAMPSHIRE

[Hon. Paul J. Barbadoro, U.S. District Judge]



Before

Torruella, Chief Judge,
Selya and Stahl, Circuit Judges.



Norma Ellis and Richard Ellis on brief pro se.
Peter D. Anderson on brief for appellees, Quincy Savings Bank, a/k/a
Citizens Bank, Excel Bancorp, Inc. and Lincoln Trust Company, Inc.
Martin Hodas on brief pro se.


March 18, 1998


Per Curiam.  We have carefully reviewed the record
and the parties' briefs on appeal and affirm the judgments of
the district court for essentially the reasons stated in that
court's Orders, dated January 8, 1996 and March 25, 1997.  SeeLocal Rule 27.1.
Affirmed.